DETAILED ACTION
Election
Claims 2, 4, 7-8, and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2021. In addition, claims 12-19 are canceled; claims 20-23 are new.
Specification
The specification is objected to, as paragraph [0024], in the final line of page 3, denotes the access port by reference number “106.” The correct number is “105.” 
Drawings
The drawings are objected to because Figure 6 uses the terms “quick removal tab” and “locator pin.” As these terms do not appear in the specification, their meaning is indeterminate. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genetti et al., US 2017/0117172.
Genetti discloses a plasma process chamber system, comprising (Fig. 5A): 
A process chamber (118);
A plasma source coupled to said process chamber [0050];
A chuck (230) adapted to support a wafer during processing [0086];
An access port (~219) located on a side of the process chamber;
An access door (216) adapted to seal said access port [0089];
A first removable alignment ring (208) adapted to center a wafer of the chuck, having [0077]:
An outer periphery of a first outer diameter (Fig. 6A);
A central hole of a first inner diameter;
Wherein the alignment ring is insertable into and removable from the process chamber through said access port [0084].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti.
Claim 3: Genetti’s alignment ring includes a plurality of alignment pins (202) [0077]. As shown by Figure 4, the pins appear affixed to the underside of the ring at an outer region. The examiner is interpreting this connection to the ring’s outer portion as rendering obvious the claimed term, “outer periphery.” If the applicant intends “outer periphery” to denote something more specific, the examiner suggests terms such as outer face, surface, or sidewall.
Claim 5: Genetti contemplates an embodiment in which a robot (105) inserts wafers onto the chuck through the same access port that is used to transfer alignment rings (Fig. 2, [0060]).
Claims 6, 9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Doan et al., US 2015/0001180.
Genetti is silent regarding the matter of rings having different inner diameters. In supplementation, Doan observes that the uniformity of the center to edge etch rate is dependent upon the inner diameter of the alignment ring, and prescribes interchanging rings of various inner diameters in order to regulate this factor. As Genetti shares the desideratum of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716